— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mirabile, J.), rendered May 13, 1982, convicting him of sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The court did not abuse its discretion in denying the defendant’s motion to withdraw his guilty plea under the circumstances of this case, which include a full plea allocution during which the defendant admitted his guilt and stated that he was freely and voluntarily entering his plea. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.